United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.H., Appellant
and
U.S. POSTAL SERVICE, KANSAS CITY
PROCESSING & DISTRIBUTION
CENTER/FACILITY, Kansas City, MO,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-1133
Issued: February 25, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 20, 2021 appellant, through counsel, filed a timely appeal from a June 30, 2021
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish a medical condition
causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On November 9, 2020 appellant, then a 46-year-old mail handler technician, filed an
occupational disease claim (Form CA-2) alleging that she developed right carpal tunnel syndrome
(CTS) due to factors of her federal employment. OWCP assigned this claim File No. xxxxxx998. 3
Appellant noted that she first became aware of her condition on October 3, 2017 and realized its
relationship to her federal employment on November 3, 2020.
In a November 3, 2020 statement, appellant noted that she underwent an electromyogram/
nerve conduction velocity (EMG/NCV) study on October 3, 2020, which diagnosed right CTS due
to repetitive motion of her right hand and wrist including gripping, lifting, pushing, and grasping
equipment, tubs, and letter trays. Additionally, she noted that her thumb had been locking up.
OWCP, in a November 23, 2020 development letter, informed appellant that the evidence
of record was insufficient to establish her claim. It advised her of the type of factual and medical
evidence needed and provided a questionnaire for her completion. In a separate development letter
of even date, OWCP requested that the employing establishment provide a copy of appellant’s
position description and physical requirements of her job. It afforded both parties 30 days to
respond. No additional evidence was received from either party.
By decision dated December 28, 2020, OWCP denied appellant’s occupational disease
claim, finding that the evidence of record was insufficient to establish the alleged factors of
employment, therefore, the factual component of fact of injury had not been established. It
concluded, therefore, that she had not met the requirements to establish an injury as defined under
FECA.
On January 6, 2021 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review.
OWCP subsequently received medical evidence by Dr. Prem Parmar, an attending Boardcertified orthopedic surgeon. In a letter dated May 3, 2017, Dr. Parmar noted a history of
appellant’s April 22, 2017 employment injury and reported findings on physical examination. He
provided an impression that she probably re-aggravated her previous work-related right shoulder
injury.

3

The record indicates that appellant has prior claims. In OWCP File No. xxxxxx209, OWCP accepted her May 29,
2001 traumatic injury claim (Form CA-1) for right shoulder/upper arm/rotator cuff sprain. In a December 5, 2002
decision, OWCP granted appellant a schedule award for eight percent permanent impairment of the right upper
extremity. In OWCP File No. xxxxxx328 OWCP accepted her April 22, 2017 traumatic injury claim for cervical
strain at the right trapezius muscle. See infra note 4.

2

In progress notes dated May 3, 2017 through February 3, 2021, Dr. Parmar discussed
findings on physical examination of appellant’s shoulders and hands. In an October 14, 2020
progress note, he provided an assessment that she was status quo with respect to her right and left
shoulders. Dr. Parmar also assessed that appellant had right CTS based on an EMG/NCV study,
his physical examination findings, and her complaints of discomfort radiating proximally and
numbness and tingling in her hand. Further, he provided an assessment that she had right thumb
A1 pulley pain. Dr. Parmar opined that appellant’s right CTS and right trigger thumb were caused
by her repetitive work duties of gripping, grasping, pulling, and pushing that she performed over
the past two decades.
In work status notes also dated May 3, 2017 through February 3, 2021, Dr. Parmar
diagnosed right shoulder impingement. He advised that appellant could return to work with the
temporary restrictions of no use of her right arm above the chest, and no lifting, pushing, or pulling
more than 20 pounds.
OWCP also received diagnostic test reports. In an October 3, 2017 cervical spine magnetic
resonance imaging (MRI) scan report, Dr. Jeffrey Herman, a Board-certified diagnostic
radiologist, provided impressions of minimal annular disc bulging resulting in mild central canal
stenosis and mild bilateral foraminal narrowing at C3-4; and mild broad-based posterior disc
osteophyte formation and bilateral uncovertebral osteophyte formation resulting in moderate left
foraminal narrowing, mild right foraminal narrowing, and mild central at C5-6.
Dr. Scott Sher, a Board-certified diagnostic radiologist, performed a right shoulder MRI
scan arthrogram on October 20, 2017 and provided impressions of possible minimal supraspinatus
tendinopathy without a tendon tear, no labral tear, and possible minimal subdeltoid/subacromial
bursitis.
In an October 7, 2020 diagnostic test report, Dr. Kelly Own, a Board-certified physiatrist,
indicated that an EMG/NCV study of appellant’s right upper extremity revealed moderate right
median sensorimotor neuropathy across the wrist, and no electrodiagnostic evidence of cervical
radiculopathy, brachial plexopathy, or peripheral neuropathy.
During the telephonic hearing held on April 19, 2021, appellant again described the
repetitive work duties to which she attributed her claimed conditions. Additionally, she testified
that she had previously sustained a right shoulder injury in 2001 and a back injury in 2017.
Appellant further testified that in the summer of 2020 she began treating with Dr. Parmar for her
right-hand symptoms and that he diagnosed right CTS and right trigger thumb.
Following the hearing, OWCP received progress notes by Dr. Parma. In a March 17, 2017
progress note, Dr. Parmar reported appellant’s complaints of intermittent bilateral shoulder issues
and increasing right hand stiffness, numbness and tingling. He discussed examination findings,
noting a positive compression test on the right and negative on the left.
Dr. Parmar, in a June 9, 2021 progress note, related that appellant’s right lateral elbow
complaints were a bigger concern than her bilateral shoulder complaints. He noted that she had
been performing increased repetitive activities at work. Dr. Parmar also noted that appellant

3

noticed pain in the right elbow. He provided an impression that she had right tennis elbow due to
her repetitive work activities.
By decision dated June 30, 2021, an OWCP hearing representative affirmed OWCP’s
December 28, 2020 decision, finding that the evidence of record was sufficient to establish the
alleged employment factors. The claim remained denied, however, as the medical evidence of
record was insufficient to establish that appellant’s diagnosed medical conditions were causally
related to the accepted employment factors.4
LEGAL PRECEDENT
An employee seeking benefits under FECA 5 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, 6 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury. 7 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 8
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence o f the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the identified employment factors. 9
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue. 10 The opinion of the physician must be based on a complete factual
4

The hearing representative also directed OWCP to administratively combine appellant’s prior claims for right
shoulder and neck injuries under OWCP File Nos. xxxxxx209 and xxxxxx328 with the present claim, OWCP File No.
xxxxxx998 in accordance with OWCP’s procedures. The Board notes that the electronic case record as transmitted
to the Board indicates that OWCP administratively combined appellant’s claims under OWCP File Nos. xxxxxx209,
xxxxxx328, and xxxxxx998 with OWCP File No. xxxxxx209 serving as the master file.
5

Supra note 2.

6

S.S., Docket No. 19-1815 (issued June 26, 2020); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
7

M.H., Docket No. 19-0930 (issued June 17, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB
312 (1988).
8

S.A., Docket No. 19-1221 (issued June 9, 2020); L.M., Docket No. 13-1402 (issued February 7, 2014); Delores C.
Ellyett, 41 ECAB 992 (1990).
9

R.G., Docket No. 19-0233 (issued July 16, 2019). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I.
Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
10

L.F., Docket No. 19-1905 (issued April 10, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

4

and medical background of the claimant, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. 11
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship, therefore, involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.12
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted factors of her federal employment.
In support of her claim, appellant submitted reports from Dr. Parmar, who indicated that
he had treated appellant for her bilateral shoulders and hands, and right thumb and elbow
conditions. In a March 17, 2017 progress note, Dr. Parmar reported examination findings,
including a positive compression test on the right and negative on the left. In a progress note dated
October 14, 2020, he reported findings on physical examination and reviewed EMG/NCV study
results and appellant’s employment duties, which consisted of gripping, grasping, pulling, and
pushing over the past two decades. Dr. Parmar assessed right CTS and right trigger thumb. He
opined that appellant’s diagnosed conditions were caused by the accepted employment factors.
Dr. Parmar, in a June 9, 2021 progress note, provided an impression that appellant had right tennis
elbow due to her repetitive work activities. While he provided an affirmative opinion on causal
relationship, he did not offer medical rationale to explain why he believed appellant’s accepted
employment duties could have resulted in or contributed to her diagnosed conditions. The Board
has held that a medical opinion must explain how the implicated employment factors
physiologically caused, contributed to, or aggravated the specific diagnosed conditions. 13 Without
explaining how or why gripping, grasping, pulling, and pushing over the past two decades caused
or aggravated appellant’s right wrist and thumb conditions, Dr. Parmar’s progress notes are of
limited probative value and, thus, insufficient to establish appellant’s burden of proof.14
Dr. Parmar noted in his May 3, 2017 letter that appellant “probably” re-aggravated her
prior work-related right shoulder injury. This opinion is speculative in nature as he identified only
a possible cause of the aggravation. The Board has held that medical opinions that are speculative

11

A.S., Docket No. 19-1955 (issued April 9, 2020); Leslie C. Moore, 52 ECAB 132 (2000).

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013);
J.D., Docket No. 20-0404 (issued July 22, 2020); K.G., Docket No. 18-1598 (issued January 7, 2020); M.S., Docket
No. 19-0913 (issued November 25, 2019).
13

See R.P., Docket No. 20-0661 (issued April 14, 2021); R.L., Docket No. 21-0397 (issued September 7, 2021);
B.S., Docket No. 20-0927 (issued January 29, 2021); A.P., Docket No. 19-0224 (issued July 11, 2019).
14

Id.

5

or equivocal are of diminished probative value. 15 Thus, the Board finds that Dr. Parmar’s May 3,
2017 letter is insufficient to meet appellant’s burden of proof.
Dr. Parmar’s remaining work status notes dated May 3, 2017 through February 3, 2021
addressed appellant’s right shoulder impingement, work capacity, and restrictions, but failed to
offer a medical opinion addressing whether the diagnosed condition and resultant work restrictions
were causally related to the accepted employment factors. Medical evidence that does not offer
an opinion regarding the cause of an employee’s condition is of no probative value on the issue of
causal relationship. 16 Therefore, the Board finds that this evidence is insufficient to establish
appellant’s claim.
Appellant also submitted diagnostic test reports. However, diagnostic studies, standing
alone, lack probative value on the issue of causal relationship as they do not address whether
employment factors caused the diagnosed condition. 17
As the record does not contain rationalized medical opinion evidence sufficient to establish
causal relationship, the Board finds that appellant has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted factors of her federal employment.

15

See D.B., Docket No. 20-0775 (issued July 28, 2021); R.P., supra note 13.

16

E.G., Docket No. 20-1191 (issued April 5, 2021); K.G., Docket No. 20-0625 (issued November 6, 2020); L.B.,
Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).
17

C.A., Docket No. 21-0601 (issued November 15, 2021); K.R., Docket No. 20-1103 (issued January 5, 2021); F.S.,
Docket No. 19-0205 (issued June 19, 2019); A.B., Docket No. 17-0301 (issued May 19, 2017).

6

ORDER
IT IS HEREBY ORDERED THAT the June 30, 2021 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 25, 2022
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

